*332Dissenting Opinion
Smith, J.
— I am herewith dissenting from Judge Bierly’s opinion in this case as follows:
This is an action filed by the appellant on August 30, 1961, for an absolute divorce from the appellee. On November 30, 1961, the appellee, Robert E. Scott, filed his answer and a cross-complaint for divorce. The basis of both the appellant’s complaint and the appellee’s cross-complaint was the statutory grounds of cruel and inhuman treatment.
The cause was submitted to the court for trial without the intervention of jury and on March 19, 1962, a finding, judgment and decree of the court was entered, denying the divorce to the appellant and granting an absolute divorce to the appellee together with custody of the minor children.
Subsequently on the 23rd day of March, 1962, appellant filed a motion to hold the proceedings in abeyance, and the court on said day ordered and decreed that said proceedings be held in abeyance.
On April 17, 1962, the appellant filed a motion for a new trial; and, after oral argument on said motion, the court took such motion under advisement and on the 21st day of May,
1962, opened the judgment previously entered for the purpose of hearing additional testimony upon the appellant’s motion for a new trial.
Subsequently on the 23rd day of June, 1962, the appellant filed a motion for change from the judge, which motion omitting captions, signatures and formal parts reads as follows:
“Comes now the plaintiff, after being duly sworn upon her oath, and respectfully moves the court grant a change of venue from the judge for the following reasons:
“1. That the Judge is of kin to the defendant in this cause of action;
“2. That the convenience of witnesses and the ends of justice would be promoted by the change of Judge;
“3. That bias and prejudice exist on behalf of the Trial *333Judge which makes it impossible for the plaintiff to have a fair and impartial trial;
“. . . Affiant further states on her oath that the reasons assigned for the Change of Venue from the Judge were newly discovered by this affiant after the commencement of this trial and that the existence of these grounds for the Change of Judge were not known to the plaintiff prior to the commencement of the case in chief;
“WHEREFORE, affiant respectfully moves the court grant the motion for Change of Judge in this case and provide for the appointment of a Special Judge as provided by the statute of the State of Indiana in such cases made and provided.” (Emphasis supplied)
Said motion for change of judge was overruled by the court on June 23, 1962.
The cause was set for hearing of additional evidence on July 17, 1962, and at said time the trial court amended its judgment, entered new findings, and a new judgment and decree therein, denying a divorce to the appellant and granting an absolute divorce to the appellee together with the custody of minor children.
On July 20, 1962, appellant filed a motion to stay proceedings and tendered bond.
On the 14th day of August, 1962, appellant filed a motion for a new trial which, omitting .captions, signatures and formal parts, reads as follows:
“1. That irregularities occurred in the proceedings of the court by which the plaintiff was prevented from having a fair trial.
“2. That an abuse of discretion by the court occurred during the course of the proceedings by which the plaintiff was prevented from having a fair trial,
“3. That the decision of the court is not sustained by sufficient evidence.
“4. That the decision of the court is .contrary to law.
On August 20, 1962, said motion for new trial was overruled.
*334On November 19, 1962, appellant filed her assignment of errors alleging therein that the court erred in overruling appellant’s motion for a new trial; and that the court erred in overruling appellant’s motion for change of venue from the judge.
The only issue which I will discuss in this dissenting opinion is whether or not the trial court erred in overruling the motion for change of venue from the judge. This issue is raised by specifications number 1, 2, and 4 of the motion for a new trial and is presented in the assignment of errors number 1 and 2.
The statutes of the State of Indiana provide for the granting of a change of venue and the causes for a change of judge are set forth in § 255, ch. 38, Acts of 1881 (Spec. Sess.), the same being § 2-1401, Burns’ Indiana Statutes. Said section reads as follows: :
“The court, in term, or the judge thereof, in vacation, shall change the venue of any civil action upon the application of either party, made upon affidavit showing one or more of the following causes:
“First. That the judge has been engaged as counsel in the cause prior to his election or appointment as judge, or is otherwise interested in the cause.
“Second. That the judge is of kin to either party.
“Third. That the opposite party has undue influence over the citizens of the county, or that an odium attaches to the applicant, or to his cause of action or defense, on account of local prejudice.
“Fourth. When the county is a party to the suit.
“Fifth. Showing to the satisfaction of the court that the convenience of witnesses and the ends of justice would be promoted by the change.
“Sixth. That the judge of the court wherein such action is pending is a material witness for the party applying for such change.
“Seventh. When either party shall make and file an affidavit of the bias, prejudice or interest of the judge before whom the said cause is pending.” (Emphasis supplied)
*335Sec. 1, ch. 122, Acts 1913, and Sec. 1, ch. 6, Acts 1929, the same being Sec. 2-1402 Burns’ Indiana Statutes, provides for a change of judge in cases not triable by jury and this Act has been found to be applicable to actions for divorce. McDaniel v. McDaniel (1945), 116 Ind. App. 322, 62 N. E. (2d) 876.
From a careful examination of the motion for change of judge filed in this case it appears that the appellant, by her verified motion, sought to secure the impartial selection of a judge as provided by our statutes, and alleged in said motion the following causes for the granting of the change of judge:
“1. That the judge is of kin to the defendant in this cause of action;
“2. That the convenience of witnesses and ends of justice would be promoted by a change of judge;
“3. That bias and prejudice exists on behalf of the trial judge which makes it impossible for the plaintiff to have a fair and impartial trial.”
The appellant further stated upon oath that “the reasons assigned for the change of venue from the judge were newly discovered by this affiant after the commencement of this trial and existence of these grounds for change of judge were not known to the plaintiff prior to the commencement of the case in chief.”
The law is well settled in Indiana that a change of judge is required to be granted when a proper application or motion for the change is timely filed; and the refusal of the trial judge to grant a proper application or motion for change of judge constitutes prejudicial error. State ex rel. Gmil v. Markey (1951), 230 Ind. 68, 101 N. E. (2d) 707; Dowd v. Harmon (1951), 229 Ind. 254, 96 N. E. (2d) 902.
The question immediately arises as to whether the motion for change of judge was timely filed since the motion in the trial of this cause was filed after the commencement of the proceedings and at a time when the court had reopened the *336case for further evidence. However, it was filed prior to the submission of the additional evidence and prior to the rendition of the amended decree from which this appeal is taken.
The court held in Braun v. Miller Manufacturing Company, etc., et al (1928), 88 Ind. App. 631, 633, 165 N. E. 251, as follows:
“. . . It is therefore held that the change of venue from the judge may not be made during the trial unless there is such a showing made as to show the entire disqualification of a fudge. . . .” (Emphasis supplied)
It would appear that a sworn allegation that the judge is of kin to the appellee certainly would be a sufficient showing to establish the “entire disqualification of the judge.”
The court, after overruling the motion for change of judge, proceeded to hear additional evidence. The appellant testified under oath that she had been informed of the relationship of the trial judge to the appellee after the original hearing; and further testified as to the relationship that existed between the trial judge and the appellee. The record does not disclose any evidence rebutting this testimony of the appellant and the appellant’s testimony remains unchallenged. The appellee did not offer any evidence to rebut or challenge the testimony of the appellant as to the existence of the relationship between the trial judge and himself, and the existence of alleged bias and prejudice.
It is my opinion that when a judge becomes aware of the fact that entirely disqualifies him to try a case he should immediately vacate the bench without the necessity of an affidavit for change of judge being filed. Walb v. Eshelman et al (1900), 176 Ind. 253, 94 N. E. 566.
A strict application of Rule 1-12 of the Supreme Court of the State of Indiana precluding granting of a change of judge when the disqualification of a judge was discovered after the *337time for a proper filing of the motion had elapsed, would create a grave injustice in many cases. Our Supreme Court in State ex rel Chambers v. Heil, Special Judge (1951) , 229 Ind. 176, 177 and 178, 96 N. E. 2d 225, held as follows:
“For many years it has been held in Indiana that local court rules fixing the time within which an application for change of venue from the judge must be filed, must yield when the application shows that the reason for the change was not discovered within the time allowed, and the application has been made within a reasonable time after the discovery of the existence of the grounds for a change. . . .
“Our statutory law affords the right to a change of venue from the judge. The bias and prejudice of the judge before whom the cause is pending is a statutory ground for change. ... To enforce the rule in .cases where the cause for the change was discovered after time for filing the application under the rule had expired, would be to require the impossible, expose parties to the hazards of an unfair trial, and destroy an absolute right conferred by the legislature. . . .” (Emphasis supplied)
It is my opinion that the appellant in this case filed her motion for change of judge at the first opportunity that was afforded after discovery of the reasons for change of judge during the course of the proceedings below and that it was incumbent upon the court to disqualify himself once the kinship or relationship between the judge and either one of the parties was alleged in an affidavit for change of judge. Particularly in this case the alleged bias and prejudice can clearly be inferred from the conduct of the trial judge in his ruling denying the motion for a change of judge, and in his restriction of the submission of evidence after reopening the case.
The underlying philosophy which prompted the enactment of the various change of venue laws is that the parties are entitled to a fair and impartial trial by a fair and impartial tribunal. A sworn allegation that the judge is of kin to either party to the action is certainly a sufficient showing of the entire disqualification of the judge; and to deny a *338motion for change of judge after kinship has once been alleged is to deny to the parties a fair and impartial trial by a fair and impartial tribunal. It is my opinion that in this case the trial judge, after an affidavit for change of venue was filed alleging therein that he was of kin to the appellee in this action, committed reversible error in denying the motion for change. He not only disregarded the underlying principles controlling the enactment of the various change of venue laws but he also violated the principles of judicial canons prescribing ethical standards of judicial conduct.
In my opinion this case should be reversed.
Hunter, J., concurs in dissenting opinion.